Citation Nr: 0708921	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder, 
including as due to participation in Project SHAD (Shipboard 
Hazard and Defense).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Apellant's Sister


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1962 to 
July 1966.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2004 rating decision by 
the Little Rock, Arkansas Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for a seizure 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he participated in Project Shipboard 
Hazard and Defense ("SHAD") during his military service.  
The veteran also claims that as a result of exposure to 
certain agents, stimulants, tracers and decontaminants used 
during the tests involved with SHAD, the veteran incurred a 
seizure disorder for which he should be service-connected.

The veteran was first afforded a VA examination in March 2005 
to determine the nature and etiology of his seizure disorder; 
however, the examination report indicates that the veteran's 
C-File was not reviewed in conjunction with the examination.  
A review of the claims folder is required by law in this 
circumstance.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

Further, in December 2003, Public Law 108-170, the Veterans 
Health Care, Capital Asset, and Business Improvement Act of 
2003, was enacted. This law provides for veterans who 
participated in Project 112/SHAD Testing. This change was 
promulgated in April 2004, by the Veterans Health 
Administration (VHA) and made effective immediately. See VHA 
Directive 2004-016 (April 15, 2004). This directive provides 
that veterans who participated in Project 112/SHAD will be 
provided a thorough clinical evaluation.  

In view of the foregoing, the veteran should be afforded 
another examination that includes a nexus opinion based upon 
a review of all of the relevant evidence in the claims file.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  

Prior to proceeding with the medical examination, the Board 
also draws the RO's attention to available SHAD fact sheets 
listing specific agents, stimulants, tracers and 
decontaminants on the Department of Defense website 
www.va.gov/SHAD/ or  
http://deploymentlink.osd.mil/current_issues/shad_intr.shtml.  
The RO is advised to provide the examining physician with 
these facts sheets to enable the examining physician to 
provide a medical opinion regarding any relationship between 
any current seizure disability, if diagnosed, and exposure to 
agents, simulants, tracers and decontaminants used in the 
tests the veteran was involved with.

During an April 2006 video conference hearing, the veteran 
and his sister testified in substance that a VA physician may 
have intimated or stated that the veteran's seizure disorder 
was caused by exposure to substances during the veteran's 
participation in SHAD, although the veteran could not 
identify the physician.  Because the claim is presently 
remanded, the veteran is advised that it is his 
responsibility and his alone to identify the physician and 
obtain a supporting opinion, as under the law, a claimant for 
VA benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a);  Wamhoff v. Brown, 8 Vet. App. 
517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 
1 Vet. App. 406 (1991).    



Accordingly, the case is REMANDED for the following action:

1.  The AMC will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for a seizure disorder 
that is not evidenced by the current 
record.  The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The AMC should then 
obtain these records and associate them 
with the claims folder.  

2.  The AMC should schedule the veteran 
for an  appropriate VA examination, to be 
conducted by an appropriately qualified 
physician, to determine the etiology of 
the seizure disorder. The examining 
physician is requested to review 
pertinent documents in the claims file, 
including the service medical records, 
and to acknowledge such receipt and 
review in any report generated as a 
result of this remand.  The examiner must 
render an opinion as to whether the 
veteran's seizure disorder, if currently 
diagnosed, is of in-service origin or 
otherwise related thereto.  If such 
determination is not possible without 
resort to speculation, the examiner 
should so state.    

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

Thereafter, the veteran's claim of 
entitlement to service connection for a 
seizure disorder should be readjudicated. 
If the benefit sought on appeal remains 
all or in part denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



